Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
With the amendment filed on November 22, 2021, Applicant has incorporated into independent Claims 1, 11, and 16,  the subject matter of Claims 7, 14, and 19 which was previously indicated as being allowable in the Final office action filed on September 22, 2021.  The amended subject matter incorporated into the independent claims which was not found in the prior art is recited in the following sequence of limitations:
		looking up context entries using the message ID information in an ID-context mapping table;
		obtaining context descriptors containing information to access context information relating to the sensors corresponding to each context entry;
		obtaining context descriptors containing information to access context information relating to the sensors corresponding to each context entry.

A thorough search of the prior art did not result in any potential references. The only outstanding issue was the double patenting rejection, but Applicant filed a Terminal Disclaimer on November 22, 2021 to overcome the rejection.
Therefore, Claims 1-20 have been allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454